Citation Nr: 0726221	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-41 546A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1965 to June 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2004 rating action that denied a rating in excess 
of 10% for lumbosacral strain.

By rating action of October 2005, the RO denied service 
connection for arthritis.  The veteran filed a Notice of 
Disagreement (NOD) in December 2005, and a Statement of the 
Case (SOC) was issued in May 2006, but the veteran did not 
perfect his appeal by filing a Substantive Appeal.

In September 2006, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.    

2.  Medical evidence does not show forward flexion of the 
thoracolumbar spine to 60 degrees or less, combined range of 
motion of the thoracolumbar spine to         120 degrees or 
less, or muscle spasm or guarding that is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.




CONCLUSION OF LAW

The criteria for a rating in excess of 10% for lumbosacral 
strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.3, 4.6, 4.10, 4.7, 4.40,  4.45, 4.71, 4.71a, 
Diagnostic Code 5237 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

An April 2004 pre-rating RO letter notified the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, as well as of what was need to 
establish entitlement to a higher rating (evidence showing 
that the disability had gotten worse).  Thereafter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

The aforementioned letter also provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get. Additionally, that letter requested the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claim.  The Board thus finds that the July 
2004 RO letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the April 
2004 document fully met the VCAA's notice requirements, and 
was furnished to the veteran prior to the July 2004 rating 
action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the November 2004 
SOC and the November 2005 Supplemental SOC, and that this 
suffices for Dingess/Hartman.  The Court also held that the 
VA must provide information regarding the effective date that 
may be assigned; such notice was provided in a March 2006 RO 
letter.    

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA medical 
records through 2005.  In May 2004, the veteran was afforded 
a comprehensive VA examination, a report of which is of 
record and has been considered in adjudicating this claim.  A 
transcript of the veteran's September 2006 Board hearing 
testimony has been associated with the record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In his December 2005 NOD, 
the veteran stated that he had no additional evidence to 
submit in connection with his claim.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

38 C.F.R. § 4.71a, DC 5237, pursuant to the criteria set 
forth in a General Rating Formula for Diseases and Injuries 
of the Spine, provides a 10% rating for lumbosacral strain 
where forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees; or where the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than           235 
degrees; or where there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or where there is vertebral body 
fracture with loss of 50% or more of the height.  A 20% 
rating requires forward flexion of the thoracolumbar spine 
that is greater than 30 degrees but not greater than 60 
degrees; or that the combined range of motion of the 
thoracolumbar spine be not greater than 120 degrees; or that 
there be muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40% 
rating requires that forward flexion of the thoracolumbar 
spine be 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50% percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100% rating requires unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to 30 degrees each are considered 
normal range of motion of the thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Plate V.

In this case, the pertinent evidence provides no basis for 
more than a 10% rating for the veteran's lumbosacral strain, 
as the clinical findings to warrant a 20% rating (forward 
flexion of the thoracolumbar spine to 60 degrees or less; 
combined range of motion of the thoracolumbar spine to 120 
degrees or less; or muscle spasm or guarding that is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis) have not been objectively demonstrated.

On May 2004 VA examination, the veteran complained of back 
pain with prolonged walking, standing, sitting, or bending.  
He denied any bowel or bladder incontinence, or use of a back 
brace or cane.  He stated that rest, whirlpool treatment, a 
TENS unit, and medication alleviated the pain.  He stated 
that he was able to perform activities of daily living but 
was no longer able to ride a bicycle, golf, and bowl as he 
did previously.  On current examination, the veteran walked 
with a slight limp, and he could walk on his heels and toes.  
Straight leg raising was negative.  There was no 
thoracolumbar deformity or tenderness to palpation of the 
lumbosacral spine with the veteran standing erect, and normal 
lordosis was present.  Forward flexion was to 70 degrees, and 
backward extension, lateral flexion, and rotation to 30 
degrees each, all with pain, and there was tightness and 
tenderness upon palpation of lumbosacral spine throughout the 
range of motion.  Muscle strength was 5/5 bilaterally.  
Repetitive range of motion testing for pain, weakness, 
fatigability, and incoordination showed the same range, with 
no change.  X-rays of the lumbosacral spine revealed minimal 
to moderate arthritic changes with narrowing of corresponding 
disc spaces, and the examiner opined that this was more 
likely of separate etiology from the veteran's service-
connected lumbosacral strain, and resulted from age 
progression.        

June 2004 VA outpatient records document the veteran's 
complaints of chronic low back pain.  Examination in October 
showed some tenderness over the lower paraspinal muscles, and 
the assessment was low back strain.  In August 2005, the 
veteran stated that chronic low back pain had not worsened.  
In November, he complained of low back pain upon arising in 
the morning and after prolonged sitting.  He stated that 
working out at a gym made him feel better.  On examination, 
gait was normal.  The diagnosis was spinal stenosis with no 
evidence of myelopathy, with the majority of complaints 
related to positional back pain.  Physical therapy for lumbar 
spine stretching and strengthening was planned. 

At the September 2006 Board hearing, the veteran testified 
about the degree of severity of his service-connected low 
back disability and how it impaired him industrially.  He 
stated that he was currently employed on a full-time basis at 
a gas station, and capable of lifting up to 20 pounds of 
weight.  He stated that he had no problems driving a car, and 
that he was able to perform household chores with rest 
breaks.

Clearly, the evidence provides no basis for more than a 10% 
rating for lumbosacral strain, as there was no evidence of 
the symptoms required for a 20% rating, i.e., forward flexion 
of the thoracolumbar spine to 60 degrees or less; combined 
range of motion of the thoracolumbar spine to 120 degrees or 
less; or muscle spasm or guarding that is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
the assignment of the 10% percent rating. 
Hence, the record presents no basis for assignment of any 
higher initial rating based on the DeLuca factors alone, 
inasmuch as functional impairment due to pain is contemplated 
by the current rating.  As noted above, repetitive range of 
motion testing of the low back for pain, weakness, 
fatigability, and incoordination on the May 2004 VA 
examination showed the same range, with no change.

Further, no other DC provides any basis for assignment of any 
higher rating.  The veteran is not service connected for low 
back arthritis or spinal stenosis, and thus there is no basis 
for evaluation of the service-connected low back disability, 
lumbosacral strain, under any other rating criteria.  As 
noted above, the May 2004 VA examiner specifically opined 
that the veteran's lumbosacral arthritic changes with 
narrowing of corresponding disc spaces was more likely of 
separate etiology from the veteran's service-connected 
lumbosacral strain, and resulted from age progression.        

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10% for lumbosacral strain must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski,   1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10% for lumbosacral strain is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


